      Case 18-44306-mxm7 Doc 22 Filed 04/22/19              Entered 04/22/19 16:02:39        Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.


Signed April 22, 2019
                                            ____________________________
                                            United States Bankruptcy Judge
_____________________________________________________________________




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

      IN RE:                                                                        BANKRUPTCY NO.
      HENRY CLAY CARR, JR                                                                 18-44306-7

      DEBTORS                                                                                CHAPTER 7

            ORDER EXTENDING TIME FOR FILING A REAFFIRMATION AGREEMENT

              The Court having considered the Motion of the Debtors to extend the time for filing the

      Reaffirmation Agreement between the Debtors and Astera Credit Union finds that the Motion should

      be granted. IT IS THEREFORE ORDERED that the deadline for filing the Reaffirmation Agreement

      between the Debtor and Astera Credit Union is hereby extended until May 20, 2019.

                                          ### END OF ORDER ###
Case 18-44306-mxm7 Doc 22 Filed 04/22/19   Entered 04/22/19 16:02:39   Page 2 of 2



Prepared By:
Alvin Malone
State Bar No. 24085446
Law Offices of Al Malone
3100 W. Southlake Blvd, Suite 110
Southlake, TX 76092
(817) 953-3112
(817) 953-4656

ATTORNEY FOR DEBTOR
